DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  in line 3, it is unclear why “mixing element” is in brackets.  If it is meant to be deleted it needs to be in double brackets and cannot also be underlined.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 fails to recite a transitional phase such as “comprising”, “consisting essential of” or “consisting of”, and as such it is unclear what the scope of the claim is. The transitional phrase defines the scope of a claim with respect to what unrecited additional components, if any, are excluded from the scope of the claim, and without a transitional phrase being included in claim 15, it is unclear whether additional elements are excluded or not from the claim. See MPEP 2111.03. Claims 16-28 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 15.
Regarding claim 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation at least one inlet, and the claim also recites “preferably two inlets and one outlet” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 16-28 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 15.
Claim 15 recites the limitation, “two strips forming lateral walls” in line 9.  It is unclear whether the “lateral walls” as formed by the two strips are in addition to the four lateral walls previously recited in line 6 of the claim or are part of the four lateral walls.  To the extent it is meant to refer to additional walls beyond the four lateral walls, it is unclear how there would be six lateral walls since the specification and figures only show a total of four lateral walls.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 16-28 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 15.
Claim 15 recites the limitation, “a web forming an additional lateral wall” in lines 9-10.  It is unclear whether the “additional lateral wall” as formed by the web is in addition to the four lateral walls previously recited in line 6 of the claim or are part of the four lateral walls.  To the extent it is meant to refer to an additional wall beyond the four lateral walls, it is unclear how there would be more than four lateral walls since the specification and figures only show a total of four lateral walls.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 16-28 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 15.
Claim 15 recites “a strip” in line 12.  It is unclear whether “a strip” of line 12 is the same or different as the “two strips” as previously recited in line 9 of the claim.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 16-28 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 15.
Claim 15 recites “first through-openings” in line 11.  It is unclear whether “first-through openings” are part of the “through-openings” recited in line 8 or are additional through-openings.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 16-28 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 15.
Claim 15 recites “second through-openings” in line 12.  It is unclear whether “second-through openings” are part of the “through-openings” recited in line 8 or are additional through-openings.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 16-28 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 15.
Claim 17 recites the limitation, “wherein at least one reservoir chamber” in lines 1-2.  It is unclear whether “at least one reservoir chamber” is the same or different as “a reservoir chamber” as recited in claim 16, upon which claim 17 depends.  To the extent it is the same, the limitation in claim 17 should recite “the reservoir chamber”.  
Claim 19 recites the limitation, “that lateral walls extend” in line 2.  It is unclear whether “lateral walls” is the same or different as the “four lateral walls” as recited in claim 15.
Regarding claim 22, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “fixed in a sealed manner”, and the claim also recites “preferably set freely rotatably with respect to the mixing case” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 28 recites the limitation "the section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the following section" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heusser et al. (U.S. Patent No. 7,997,450).
Regarding claim 15, Heusser et al. discloses a mixer for the mixing of pasty components (abstract; figures 1-8) with 
a mixing case, which extends along a longitudinal axis (figure 1, reference #5),
and has at least one inlet, preferably two inlets and an outlet (figure 1, reference #2, 3 and 6),
and with at least one mixing element accommodated in the mixing case, which mixing element, together with the mixing case, defines several chambers, which are positioned along a flow path from the inlets to the outlet behind and/or next to one another (figures 2-4, reference #8; see marked up figures below),
wherein the chambers are restricted by transverse walls, each extending transversely to the longitudinal axis (figures 2-4, see perpendicular walls, not labeled; see marked up figures below),
as well as by four lateral walls, which extend in parallel to the longitudinal axis (figures 2-4, see parallel walls, not labeled; see marked up figures below), and
wherein adjacent chambers are flow-connected with one another via through-openings provided in the lateral walls (see figures 2-4, openings not labeled; see marked up figures below),
wherein the mixing element has two strips forming lateral walls (see figures 2-4, side walls not labeled where numeral 8 is pointing; see marked up figures below), which are connected by a web forming an additional lateral wall and positioned perpendicularly to the strips (see figure 2, bottom wall between two side walls; see figures 3 and 4, wall connecting side walls; see marked up figures below), and 
that a first group of chambers has first through-openings positioned in the web, which through-openings extend up to a strip (see figures 2-4, openings not labeled; see marked up figures below), and a second group of chambers has second through-openings, which are positioned at a distance from at least one strip in the web (see figures 2-4, openings not labeled; see marked up figures below),
wherein the mixing case has a first section rectangular in cross-section, in which the mixing element is accommodated (figure 1, reference #5; column 3, lines 31-32; column 4, lines 52-57), and has a second section circular in cross-section, at which the outlet is provided (figure 1, reference #6).

    PNG
    media_image1.png
    978
    768
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    824
    602
    media_image2.png
    Greyscale


Regarding claim 16, Heusser et al. discloses wherein the mixing case and the mixing element form a third group of at least one chamber, which is formed as a reservoir chamber (figures 4-6, reference #10’; see marked up figures below) with closed lateral walls (figures 4-6, reference #11; see marked up figures below) and only one opening, which is formed as an input opening in a transverse wall (figure 6, see opening connecting top wall of reference #11 with bottom wall of reference #5; see marked up figures below).

    PNG
    media_image3.png
    579
    856
    media_image3.png
    Greyscale

Regarding claim 17, Heusser et al. discloses wherein at least one reservoir chamber is provided on the inlet-side end of the mixing element (figures 4 and 5, reference #10’; see marked up figures above).
Regarding claim 18, Heusser et al. discloses wherein the web centrally connects the strips (see figures 3 and 4, internal wall centrally connects two sides walls; see marked up figures above).
Regarding claim 19, Heusser et al. discloses wherein the transverse walls are connected with the web and one of the strips (see figures 2-4, perpendicular walls not labeled; see marked up figures above), and that lateral walls extend from the transverse walls in the direction of the inlets in parallel to the strips (see figures 2-4, parallel walls, not labeled; see marked up figures above).
Regarding claim 20, Heusser et al. discloses wherein chambers of the first group and the chambers of the second group each have precisely four through-openings, from which two through-openings are formed in the web and two additional through-openings run in parallel to the web (see figures 2-4, openings not labeled; see marked up figures above).
Regarding claim 21, Heusser et al. discloses wherein the mixing case and the mixing element each form four chambers positioned in the cross-section next to one another, which are at least partially offset in relation to one another in the direction of the longitudinal axis (see figures 2-4, reference #5 and 8; see marked up figure 2 above).
Regarding claim 22, Heusser et al. discloses wherein the mixing case has an inlet section, in which an insert (figures 1 and 2, reference #1), which has at least two studs forming the inlets (figures 1 and 2, reference #2 and 3), is fixed in a sealed manner (figures 1-3, reference #7 and 7’; column 3, lines 58-64), and is preferably set freely rotatably with respect to the mixing case (figure 4, reference #7, 7’ and 11 capable to be freely rotated with respect to each other).
Regarding claim 23, Heusser et al. discloses wherein the studs of the insert are flow-connected with the chambers by means of channels forming at least one compensation chamber and/or running at least partially radially inwardly (figure 2, reference #9; column 3, lines 43-57).
Regarding claim 24, Heusser et al. discloses wherein the chambers of the first group and the chambers of the second group, considered in the direction of discharge of the components, are positioned in the middle and/or upper area of the mixing element (figure 2, middle area of reference #8; see marked up figure 2 above).
Regarding claim 25, Heusser et al. discloses wherein the mixing element has at least one flow chamber adjacent to the reservoir chamber, wherein the at least one flow chamber has at least one through-opening running in parallel to the web (figure 5, reference #10 and 10’; see marked up figure 5 above).
Regarding claim 26, Heusser et al. discloses wherein the cross-section of the flow chamber positioned perpendicularly to the direction of discharge of the material amounts to 80% to 120% of the cross-section of the through-opening of the flow chamber (see marked up figures 5 and 6 above).
Regarding claim 27, Heusser et al. discloses wherein the flow chamber is restricted in the direction of discharge of the material by a transverse wall, and that the transverse wall has a transverse wall opening (see marked up figures 5 and 6 above).
Regarding claim 28, Heusser et al. discloses wherein the cross-section of the mixing element positioned perpendicularly to the longitudinal axis in the section of the reservoir chamber and/or flow chamber amounts to 105% to 150% of the cross-sections of the mixing element positioned perpendicularly to the longitudinal axis of the following section of the mixing element considered in the direction of discharge of the material (see figures 2-6, comparing cross-section of reference #10/10’ to cross section of reference #8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774